DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (3/16/22 Remarks: page 6, line 19 – page 11, line 2) have been fully considered but they are not persuasive.
With respect to claims 1, 5-6, & 9-10 (and dependent claims 3-5, 8, 10-11, & 13-15), Applicant argues (3/16/22 Remarks: page 6, line 19 – page 11, line 2, particularly page 7, line 7 – page 10, line 30) that the art of record does not teach or suggest the features of the claims as presently amended.
Examiner notes that Applicant’s arguments concerning claims 4-5, 8, 10, 13, & 15 have been obviated by the claims’ cancellation.
Concerning the claims which remain outstanding, Applicant argues (3/16/22 Remarks: page 6, line 19 – page 11, line 2, particularly page 7, line 7 – page 10, line 30) that the art of record does not teach or suggest the features:
…in which the features of the object displayed in the original image to be recognized are enhanced in a second method on the basis of the original image, the preprocessing module generating an input image by stitching the first image and the second image in a predetermined direction; and
a neural network module trained to receive the input image generated by the preprocessing module and output a result of recognizing the object, 
wherein the first image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a first direction of the pixel as a pixel value, and the second image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a second direction of the pixel as a pixel value.
Specifically, with respect to claim 1, Applicant argues (3/16/22 Remarks: page 7, line 19 – page 10, line 13) that, rather than teaching stitching the first image and the second image in a predetermined direction, the art of record teaches the stitching of images together into a larger composite image and that none of the images stitched together contain all the feature points of the final composite image.
Concerning the argument that the art does not teach or suggest the stitching of first and second images in a predetermined direction, the stitching of two images (other than images which overlap in their entirety) as disclosed in Wang necessarily extends each image in some specific direction which is predetermined prior to the completion of the stitching process.
Concerning the argument that none of the images stitched together contain all the feature points of the final composite image, it is unclear how the claims as presently amended require this distinctive feature.
Applicant argues (3/16/22 Remarks: page 10, line 14 – page 11, line 2) that the art of record does not teach or suggest the features of claims 6 and 9, for substantially the same reasons advanced with respect to claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 9, 11, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila (US 20190130232, cited in 7/23/21 Office Action) in view of Kim (“A Line Feature Extraction Method for Finger-Knuckle-Print Verification”, cited in 7/23/21 Office Action) and Wang (US 20140016830, cited in 7/23/21 Office Action).
With respect to claim 1, Kaasila discloses:
Claim 1: An object recognition system comprising:
a preprocessing module for generating a first image, in which features of an object displayed in an original image to be recognized are enhanced in a first method on the basis of the original image, and a second image, in which the features of the object displayed in the original image to be recognized are enhanced in a second method on the basis of the original image, the preprocessing module generating an input image (Kaasila paragraph 0010, original image text augmented in two-step process; Kaasila paragraph 0046, original image distorted in multiple manners, inherently including a first and a second augmentation/distortion (readable on not otherwise specified “enhancement”)) by stitching the first image and the second image in a predetermined direction (see secondary reference below); and
a neural network module trained to receive the first image and the second image generated by the preprocessing module and output a result of recognizing the object (Kaasila paragraph 0012, neural network machine learning system and identification of a font using machine learning system),
wherein the first image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a first direction of the pixel as a pixel value, and the second image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a second direction of the pixel as a pixel value (see secondary reference below).
Kaasila does not expressly disclose the elements annotated “(see secondary reference below)” above.
Kim discloses:
…the first image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a first direction of the pixel as a pixel value (Kim pages 55-56 “Shift-and-Difference Matrix” and page 56 Figure 2, generation of horizontal difference projection (readable on not otherwise specified “enhanced” image) by shifting by k column vectors, adjacent pixels being the specific case k=1, disclosed at Kim page 60, k ∈ {1, 3, 5, 7}), and the second image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a second direction of the pixel as a pixel value (Kim pages 55-56 “Shift-and-Difference Matrix” and page 56 Figure 2, generation of vertical difference projection (readable on not otherwise specified “enhanced” image) by shifting by k row vectors, adjacent pixels being the specific case k=1, disclosed at Kim page 60, k ∈ {1, 3, 5, 7}).
Kaasila and Kim are combinable because they are from the field of image processing and object recognition (Kim title “Finger-Knuckle-Print Verification”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Kim horizontal and vertical difference image generation to the image recognition system of Kaasila.
The suggestion/motivation for doing so would have been to enable a fast processing method having improved performance as described by Kim (Kim Abstract, “a novel and fast matrix projection method”; Kim page 59 “Proposed System: Fusion of H-LFP and V-LFP at Score Level”, “improve the verification performance”).
Kaasila does not expressly disclose:
…stitching the first image and the second image in a predetermined direction…
Wang discloses (Wang Abstract, Figure 1, horizontal and vertical image stitching) stitching together images in a horizontal or vertical direction to form a larger composite image, which stitches them together in some specific direction which is predetermined prior to the stitching operation.
Kaasila and Wang are combinable because they are from the field of image processing and object recognition (Wang paragraph 0029, object recognition).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Wang image stitching arrangement to the image recognition system of Kaasila.
The suggestion/motivation for doing so would have been to enable image recognition processing as taught by Kaasila in the context of large composite images as taught by Wang.
Therefore, it would have been obvious to combine Kaasila with Kim and Wang to obtain the invention as specified in claim 1.
Applying these teachings to claims 3, 6, 9, 11, & 14:
Claim 3: The system according to claim 1 (see above), wherein the first direction is an x-axis direction, and the second direction is a y-axis direction (Kim Figure 2, orthogonal two-dimensional pixel array; Wang Abstract, Figure 1, horizontal and vertical image stitching).
Claim 6: An object recognition method comprising the steps of:
generating a first image, in which features of an object displayed in an original image to be recognized are enhanced in a first method on the basis of the original image, and a second image, in which the features of the object are enhanced in a second method displayed in the original image to be recognized are enhanced in a second method on the basis of the original image (Kaasila paragraph 0010, original image text augmented in two-step process; Kaasila paragraph 0046, original image distorted in multiple manners, inherently including a first and a second augmentation/distortion (readable on not otherwise specified “enhancement”)), by a recognition system (Kaasila paragraph 0012, identification of a font using machine learning system);
generating an input image by stitching the first image and the second image in a predetermined direction (Wang Abstract, Figure 1, horizontal and vertical image stitching); and
receiving the generated first image and second image and outputting a result of recognizing the object, by a neural network included in the recognition system (Kaasila paragraph 0012, neural network machine learning system and identification of a font using machine learning system),
wherein the first image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a first direction of the pixel as a pixel value (Kim pages 55-56 “Shift-and-Difference Matrix” and page 56 Figure 2, generation of horizontal difference projection (readable on not otherwise specified “enhanced” image) by shifting by k column vectors, adjacent pixels being the specific case k=1, disclosed at Kim page 60, k ∈ {1, 3, 5, 7}), and the second image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a second direction of the pixel as a pixel value (Kim pages 55-56 “Shift-and-Difference Matrix” and page 56 Figure 2, generation of vertical difference projection (readable on not otherwise specified “enhanced” image) by shifting by k row vectors, adjacent pixels being the specific case k=1, disclosed at Kim page 60, k ∈ {1, 3, 5, 7}).
Claim 9: An object recognition method comprising the steps of:
generating a first image, in which features of an object displayed in an original image to be recognized are enhanced in a first method on the basis of the original image (Kaasila paragraph 0010, original image text augmented in two-step process; Kaasila paragraph 0046, original image distorted in multiple manners, inherently including a first and a second augmentation/distortion (readable on not otherwise specified “enhancement”)), by a recognition system (Kaasila paragraph 0012, identification of a font using machine learning system); and
generating a second image, in which the features of the object displayed in the original image to be recognized are enhanced in a second method on the basis of the original image (Kaasila paragraph 0010, original image text augmented in two-step process; Kaasila paragraph 0046, original image distorted in multiple manners, inherently including a first and a second augmentation/distortion (readable on not otherwise specified “enhancement”)), by the recognition system (Kaasila paragraph 0012, identification of a font using machine learning system); and
generating an input image by stitching the first image and the second image in a predetermined direction (Wang Abstract, Figure 1, horizontal and vertical image stitching),
wherein;
a result of recognizing the object is outputted through a predetermined neural network on the basis of the generated input image (Kaasila paragraph 0012, neural network machine learning system and identification of a font using machine learning system),
wherein the first image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a first direction of the pixel as a pixel value (Kim pages 55-56 “Shift-and-Difference Matrix” and page 56 Figure 2, generation of horizontal difference projection (readable on not otherwise specified “enhanced” image) by shifting by k column vectors, adjacent pixels being the specific case k=1, disclosed at Kim page 60, k ∈ {1, 3, 5, 7}), and the second image is an enhanced original image having a difference value between a predetermined pixel based on the original image and an adjacent pixel in a second direction of the pixel as a pixel value (Kim pages 55-56 “Shift-and-Difference Matrix” and page 56 Figure 2, generation of vertical difference projection (readable on not otherwise specified “enhanced” image) by shifting by k row vectors, adjacent pixels being the specific case k=1, disclosed at Kim page 60, k ∈ {1, 3, 5, 7}).
Claim 11: A computer-readable recording medium installed in a data processing device (Kaasila paragraph 0073, computer program product provided on computer-readable medium) to perform the method recited in claim 6 (see above).
Claim 14: A computer-readable recording medium installed in a data processing device (Kaasila paragraph 0073, computer program product provided on computer-readable medium) to perform the method recited in claim 9 (see above).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663